Dawson, C. J.
(concurring): I concur in the reversal of the judgment, and have little criticism to offer as to the method of treating the controlling legal question in the majority opinion; but I regard *345the specially concurring opinions of Mr. Justice Harvey and Mr. Justice Wedell as important to clearly reflect the opinion of the court. Since the adoption of the new probate code there is no longer any excuse for drawing a distinction between claims at law and claims in equity in respect to the original jurisdiction of the probate court. ,i